 





PIONEER POWER SOLUTIONS, inc. 8-K [ppsi-8k_071618.htm]

 

Exhibit 10.1



July 16, 2018

 

 

Via Electronic Mail

 

Cleanspark, Inc.

6365 Nancy Ridge Drive, Fl. 2

San Diego, California 92121

Attention: Zachary Bradford, President

 

Re: Extension of Termination Date

 

Dear Mr. Bradford:

 

Reference is made to that certain Asset Purchase Agreement by and between
Cleanspark, Inc. (“Cleanspark”) and Pioneer Custom Electric Products Corp.
(“Pioneer”), dated as of May 2, 2018 (the “Purchase Agreement”), as amended by
that certain Letter Agreement, dated as of June 29, 2018, between Cleanspark and
Pioneer (the “Original Letter Agreement”). All capitalized terms used and not
otherwise defined herein shall have the meaning set forth in the Purchase
Agreement.

By execution hereof, Cleanspark hereby agrees to extend the Termination Date as
set forth in Section 8.1(d) of the Purchase Agreement, as amended by the
Original Letter Agreement, from October 15, 2018 until December 31, 2018 (the
“Extension”). During the Extension, all other terms and conditions of the
Purchase Agreement shall remain in full force and effect.

Sections 9.4 – 9.14 of the Purchase Agreement shall apply to this Agreement
mutatis mutandis.

If you are in agreement with the foregoing, please so indicate by your
countersignature below.





  Very truly yours,       PIONEER CUSTOM ELECTRIC PRODUCTS CORP.           By:
/s/ Nathan Mazurek     Name: Nathan Mazurek   Title: President



Agreed and Accepted as of

this 16th day of July, 2018

CLEANSPARK, INC.           By: /s/ Zachary Bradford     Name: Zachary Bradford  
Title: President  

 

   

 